Citation Nr: 9905105	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-13 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a retroactive effective date for reinstatement 
of compensation for service-connected postoperative 
laminectomy with fusion, L5-S1, with arthritis for the period 
from May 1, 1984, to January 5, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1960 to May 1963 
and from July 1973 to February 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO assigned a 
20 percent evaluation for service-connected postoperative 
laminectomy with fusion, L5-S1, with arthritis, effective 
August 13, 1997.  The appellant is appealing the effective 
date of the assignment of the 20 percent evaluation.  In a 
July 1998 hearing officer's decision, the hearing officer 
granted an earlier effective date of January 6, 1997.


FINDINGS OF FACT

1.  Service connection for postoperative laminectomy with 
fusion, L5-S1was granted by means of a May 1979 rating 
decision and assigned a 20 percent evaluation.  In a June 
1979 letter, the RO informed the appellant of the grant of 
service connection and that the monthly benefit from the 
20 percent evaluation would not commence until his severance 
payment from service was recouped.

2.  In February 1984, the appellant was informed that a VA 
examination had been scheduled for April 7, 1984.  

3.  In April 1984, the notification of the scheduled VA 
examination was returned to VA medical center as 
undeliverable.

4.  In an April 1984 letter, the RO notified the appellant 
that his payments had been discontinued due to his failure to 
report for the scheduled examination.  The notification was 
returned to VA in May 1984 as undeliverable.

5.  The appellant next contacted VA on January 6, 1997, by 
telephone, requesting reinstatement of award.  


CONCLUSION OF LAW

The criteria for reinstatement of VA compensation benefits 
for service-connected postoperative laminectomy with fusion, 
L5-S1, with arthritis from May 1, 1984, to January 5, 1997, 
have not been met. 38 U.S.C.A. §§ 5110, 5107 (West 1991); 
38 C.F.R. §§ 3.158, 3.327, 3.329, 3.330, 3.400, 3.655(c) 
(1984, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical background

In a May 1979 rating decision, the RO granted service 
connection for postoperative laminectomy with fusion, L5-S1 
and assigned a 20 percent disability evaluation, effective 
January 31, 1978.  In a June 13, 1979, letter, the RO 
informed the appellant of the grant of service connection and 
that monthly payments would not commence until the severance 
pay of $24,760.80 that he had received from service was 
recouped.  The RO further stated, "Please keep us advised of 
your address, so that we may initiate compensation when your 
severance pay has been recouped and notify you of any 
examination required to maintain your evaluation."

In March 1984, the VA hospital in Loma Linda, California, 
sent a notice to the appellant to his last known address that 
an examination had been scheduled for April 7, 1984.  The 
record reflects that the notice was returned to the VA 
medical center on March 12, 1984, as undeliverable.  In April 
1984, the RO attempted to obtain a current address from the 
American Legion, State Department of Veterans Affairs.  A 
representative from the American Legion notified the RO that 
she did not have a current address for the appellant and that 
she checked with the county service office in Riverside to no 
avail.

In an April 30, 1984, letter, the RO sent notification to the 
appellant at his last known address that his payments had 
been discontinued for failing to report to the VA 
examination.  That letter was returned to VA on May 14, 1984, 
as undeliverable.  The record reflects that the RO suspended 
payments on May 1, 1984.

The next document of record is a report of contact, dated 
January 1997.  The Board notes that the date written by the 
VA employee was "1-6-96" but that a date-stamp shows 
"January 14, 1997."  In the report of contact, the VA 
employee noted that the appellant was service connected at 
20 percent and that payments were terminated in 1984 due to 
failure to report.  The VA employee stated that the file 
should be pulled and the award reinstated and that an 
examination should be scheduled.  A new address was noted on 
the report of contact.

On August 13, 1997, the RO received a statement from the 
appellant which stated, "I understand that my case [] was 
closed on May 1, 1984, due to undeliverable request for a 
medical examination.  I am writing to advise you of my 
willingness to report at this time for a medical examination 
so that my case can be reopened."

The appellant underwent a VA examination in September 1997, 
and in a December 1997 rating decision, the RO reinstated the 
appellant's benefits at 20 percent for postoperative 
laminectomy with fusion, L5-S1, with arthritis.  In the 
decision, the RO noted that the appellant had failed to 
report for a VA examination in April 1984 and that the 
reinstatement of benefits could not be provided prior to 
August 13, 1997, when the RO received a written request from 
the appellant to reopen his claim.

The appellant filed a notice of disagreement in January 1998.  
In April 1998, he filed a VA Form 21-4138, stating that he 
challenged the VA's claim that no change of address had been 
received and that he had failed to appear for an examination 
in April 1984.  It was his contention that he should have 
been receiving his award for the last 13 years.

The appellant had an RO hearing in June 1998.  He stated that 
in 1984, he was living in Lake Arrowhead, California.  He 
stated that he had moved there in February 1981 and that he 
had notified the RO in writing (in approximately April 1981) 
that his address had changed.  The appellant stated that he 
was aware that he needed to keep VA apprised of his 
whereabouts.  When asked if he had been informed that he 
would be scheduled for an examination in the future, the 
appellant stated that the RO had not informed him.

The appellant testified that he did not receive any treatment 
for his back from May 1984 to August 1997.  The appellant 
stated that as he had gotten older, it became more difficult 
for him to drive a car because his leg would get numb.  The 
appellant stated that he contacted the RO in 1997 because, in 
counting the number of years that had elapsed since he left 
service, he had determined that it would have taken 
approximately 20 years for VA to recoup his severance pay and 
that he thought this would be the time that he would start 
receiving compensation from VA.  

The appellant stated that the no one else had a problem 
finding him at his new address, such as the Internal Revenue 
Service and a credit company.  He stated that VA had made an 
error in 1997 after he had informed it of a new address (they 
sent something to him at the old address after having 
received his change of address).  The appellant stated that 
he felt it was unfair for VA to not recoup the money between 
1984 and 1997.

In a July 1998 decision, the hearing officer granted an 
earlier effective date of January 6, 1997, for reinstatement 
of his benefits (the day the appellant called the RO since 
the 1984 suspension of benefits).  The hearing officer stated 
that as to granting an effective date earlier than January 6, 
1997, the evidence was insufficient.  He found that the 
appellant's testimony that he had sent a change of address 
form to be of insufficient probative value by which to 
conclude that the appellant had informed VA of his address 
change.

The appellant had a hearing before this Board Member in 
December 1998.  This Board Member notes that the appellant's 
testimony was almost identical to that which he provided in 
the June 1998 RO hearing.  The appellant's representative 
asked that an accounting be done so that the appellant would 
be able to determine when his severance pay would be 
recouped.  The appellant stated that the notification of his 
change of address in April 1981 was handwritten and that he 
did not have a copy of the note.  He stated that if VA had 
called the Internal Revenue Service, it would have found him.

II.  Pertinent law and regulations

Where a veteran fails without adequate reason to respond to 
an order to report for VA examination within one year from 
the date of request and payments have been discontinued, the 
claim for such benefits will be considered abandoned.  38 
C.F.R. § 3.158 (1984, 1998).

When a veteran without adequate reason fails to report for a 
VA examination, the awards to the veteran and any dependents 
will be discontinued, except as provided in paragraph (b) of 
this section, effective date of last payment.  38 C.F.R. § 
3.655(a) (1984).  If the veteran has one or more compensable 
static disabilities verified by a VA examination and without 
adequate reason fails to report for examination, the awards 
to the veteran and to any dependents will be amended to pay 
an amount based solely on the degree of disability of such 
static disabilities effective the day following the date of 
last payment.  38 C.F.R. § 3.655(b) (1984).  If the claim was 
abandoned and the veteran subsequently states that he is 
willing to report for examination, benefits may be paid from 
the date of receipt of the new claim, if he reports for such 
examination within one year from date of notice to report.  
38 C.F.R. § 3.655(f) (1984).

Every person applying for or in receipt of compensation or 
pension shall submit to examinations, including periods of 
hospital observation, when required by the VA under VA 
regulations or other proper authority.  38 C.F.R. § 3.329 
(1984).

With respect to resumption of ratings when the veteran 
subsequently reports for VA examination, such ratings will be 
governed by the provisions of 38 C.F.R. §§ 3.158 and 3.655 
(1998).  The period following the termination or reduction 
for which benefits are precluded by the cited regulations 
will be stated in the rating.  If the evidence is 
insufficient to evaluate disability during any period 
following the termination or reduction for which payments are 
not otherwise precluded, the rating will contain a notation 
reading "Evidence insufficient to evaluate from --- to --- 
."  38 C.F.R. § 3.330 (1998).

The law and regulations concerning proper effective dates are 
set forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 1998) and 
38 C.F.R. § 3.400 (1998).  Except as specifically provided 
otherwise, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose whichever is later.  See id.  The 
effective date of an award shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
the claim.  Id.

III.  Analysis

The Board notes that the appellant contends that, in 1981, he 
sent the RO a hand-written statement indicating that his 
address had changed.  A document indicating a change of 
address in 1981 (or between 1981 and 1984) is not of record.  
Additionally, the appellant stated that he was not informed 
that he may be scheduled for an examination in the future.  
In the June 1979 notification of the grant of service 
connection for postoperative laminectomy with fusion, L5-S1, 
the RO informed the appellant of the possibility of a future 
examination.  Thus, the appellant had been informed of the 
possibility of undergoing a future examination.  Regardless, 
the appellant stated that he was aware of the duty to keep VA 
informed of his whereabouts, which is indicative of his 
knowing that he needed to keep VA informed of his current 
address.

The Board has determined that the preponderance of the 
evidence is against a finding that the appellant submitted a 
change of address in 1981.  The Board finds the appellant's 
statements and testimony are outweighed by the lack of 
documentation of a change of address in the claims folder.  
There is a presumption of regularity that government 
officials have properly discharged their official duties.  
See United States v. Chemical Foundation, Inc., 272 U.S. 1, 
14-15 (1926); Saylock v. Derwinski, 3 Vet. App. 394 (1992).  
Thus, the Board finds that if a notification had been sent to 
the RO as to the appellant's change of address, the RO would 
have received it and associated it with the claims file.  In 
the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Therefore, as stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant notified the RO of his change of address.  The RO's 
sending of the notification to the appellant's last known 
address of record was proper.  See 38 C.F.R. § 3.1(q) (1998) 
(notification for VA purposes is a written notice sent to the 
claimant's last address of record).

Every person in receipt of compensation shall submit to 
examinations when required by the VA under VA regulations or 
other proper authority.  38 C.F.R. § 3.329 (1984).  
Therefore, as the appellant failed to report within one year 
for the scheduled April 1984 VA examination without adequate 
reason, his compensation benefits for postoperative 
laminectomy with fusion, L5-S1 were properly suspended 
effective May 1, 1984, and the appellant's claim for such 
benefits was effectively abandoned one year after the 
scheduled April 1984 VA examination.  See 38 C.F.R. §§ 3.158, 
3.655 (1984, 1985).  Although the appellant did not receive 
the notification of the examination or the suspension of 
benefits, the Board finds that the appellant was properly 
notified of the suspension of his service-connected benefit 
payments under the law in effect at that time.  See 38 C.F.R. 
§§ 3.655 and 3.103.

In 1984, 38 C.F.R. § 3.655 provided that, when a appellant 
failed to report for VA examination without adequate reason, 
the appellant's awards would be discontinued effective the 
date of the last payment.  Therefore, the Board finds that 
the appellant's service-connected compensation benefits were 
properly suspended effective from May 1, 1984.  It must be 
noted that the appellant had no contact with VA from 1984 
(actually 1979) to 1997.

Except as specifically provided otherwise, the effective date 
of an award shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Here, the date of his 
claim was that of his informal claim on January 6, 1997, as 
he had filed a formal claim within one year of January 1997.  
38 C.F.R. § 3.155 (1998).

The Board notes that the appellant stated at his Board 
hearing that the RO should have called the Internal Revenue 
Service to find his address.  The VA medical center sent the 
appellant's notification of the medical examination to his 
last known address.  When the notification was returned to 
VA, the RO contacted the American Legion to see if they had a 
more recent address.  One of the representatives stated in a 
VA Form 3230 that she did not have a more recent address and 
noted that she had called the county office, but to no avail.  
The Court of Veterans Appeals has held that VA is precluded 
from determining that a claim has been abandoned when a file 
discloses other possible and plausible addresses and VA has 
not attempted to locate the veteran at the alternate known 
address.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here, 
there were no other "possible and plausible addresses" in 
the file and absent such, "[T]here is no burden on the part 
of the VA to turn up heaven and earth to find the 
[veteran]." Id.

Accordingly, the Board finds that the appellant failed to 
report for the April 1984 VA examination without adequate 
reason, that his service- connected compensation was 
suspended, and that he did not correspond with the RO at all 
between April 1984 and January 1997.  Therefore, the 
appellant abandoned his claim for compensation benefits for 
postoperative laminectomy with fusion, L5-S1 and his 
compensation benefits were properly suspended effective May 
1, 1984, through January 5, 1997.  38 C.F.R. §§ 3.158, 3.655.

The Board notes that the appellant's representative asked 
than an accounting be done to determine when the appellant's 
severance will be recouped.  The appellant and/or his 
representative should direct such request to the RO.


ORDER

Reinstatement of VA compensation benefits for service-
connected postoperative laminectomy with fusion, L5-S1, with 
arthritis from May 1, 1984, to January 5, 1997, is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

